DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
	Claims 1, 3-12, 14-18, and 21-24 are allowed.		
The following is an examiner’s statement of reasons for allowance: 	
Regarding claims 1, 8, and 9, the closest prior art Palmer (US 20050126794 A1), Jackson (US 5692571 A), Smagac (US 5165482 A), La Bonte (US 5931233 A), Lalouz (US 20100071917 A1), and Lewis (US 20130264074 A1) discloses almost all the claimed limitations. However, the combination of these references fails to teach elements: “wherein the fire retardant is injected into the fluid line prior to the fluid reaching a pump associated with the fluid line” recited in claim 1, “wherein the controller activates the test mode and directs the sprinkler system to expel water without the at least one fire detection sensor sensing fire” recited in claim 8, and “providing a switch located outside a system housing which causes the controller to place the sprinkler system in a fourth mode of operation, a wetting mode, in which the sprinkler system expels fluid comprising water from all the sprinkler heads simultaneously without the at least one sensor detecting fire” recited in claim 9.	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL ZHOU whose telephone number is (571)270-1163.  The examiner can normally be reached on Mon-Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR HALL can be reached on 5712701814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/QINGZHANG ZHOU/Primary Examiner, Art Unit 3752